
	

113 S1432 IS: Ka'u Coast Preservation Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1432
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Ms. Hirono introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to study the
		  suitability and feasibility of designating portions of the Ka’u Coast in the
		  State of Hawaii as a unit of the National Park System. 
	
	
		1.Short titleThis Act may be cited as the
			 Ka'u Coast Preservation
			 Act.
		2.Ka'u Coast study
			 and report
			(a)Study
				(1)In
			 generalThe Secretary of the Interior (referred to in this Act as
			 the Secretary) shall complete a study to determine the suitability
			 and feasibility of designating land along the Ka’u Coast in the State of Hawaii
			 as a unit of the National Park System.
				(2)Study
			 areaThe area to be studied under paragraph (1) shall consist
			 of—
					(A)the area
			 extending from Kapaoo Point to Kahuku Point, Hawaii;
					(B)the Kahuku
			 Coastal Property (TMK (3) 9–2–001:075); and
					(C)the Nani Kahuku
			 Aina Property, including Pohue Bay (TMK (3) 9–2–001:072).
					(3)Applicable
			 lawThe study under paragraph (1) shall be conducted in
			 accordance with paragraphs (2) and (3) of section 8(c) of the National Park
			 System General Authorities Act (16 U.S.C. 1a–5(c)).
				(b)ReportOn completion of the study under subsection
			 (a), the Secretary shall submit to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources of
			 the Senate a report containing the results of the study.
			
